J   -S35043-19


    NON-PRECEDENTIAL DECISION         - SEE SUPERIOR COURT I.O.P 65.37
COMMONWEALTH OF PENNSYLVANIA,              :   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                   Appellee

           v.

JANICE LIND,

                   Appellant               :   No. 1825 EDA 2018

         Appeal from the Judgment of Sentence Entered May 18, 2018
             in the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0006459-2017


COMMONWEALTH OF PENNSYLVANIA,              :   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                   Appellee

           v.

JANICE LIND,

                   Appellant               :   No. 1826 EDA 2018

         Appeal from the Judgment of Sentence Entered May 18, 2018
             in the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0006458-2017

BEFORE:         OLSON, J., STABILE, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                    FILED AUGUST 1, 2019

        Janice Lind    (Appellant) appeals from the judgment of sentence

imposed following her convictions for unlawful contact with    a   minor and two

counts each of conspiracy to commit rape, endangering the welfare of           a


child, corruption of minors, conspiracy to commit involuntary deviate sexual



*Retired Senior Judge assigned to the Superior Court.
J   -S35043-19

intercourse (IDSI) with     a   child, and conspiracy to commit incest. Upon

review, we affirm.

              Appellant had been charged with the systematic sexual
        abuse of two of her minor biological children, her [son, AL.F,]
        and [the] eldest of [Appellant's] three daughters, [A.F.
        (collectively, Children),] committed in concert and independently
        with her husband[, C]hildren's biological father[, R.F.]. Charges
        had not [been] brought against Appellant for the sexual abuse of
        her two younger daughters who had also been reported as
        similarly abused per [Children. R.F.,] who had also participated
        in the sexual abuse, however, had died before the authorities
        learned of the [abuse].      The abuse of these [C]hildren had
        occurred between 2011 and 2013, inside the home where
        Appellant and [R.F.] had resided together with their minor
        children, who had ranged [in age from] under eight years to
        approximately eighteen months[. Children and their sisters] had
        been removed from this residence by the City of Philadelphia
        Department of Human Services [DHS] due to inhabitable [sic]
        conditions in the home and reported narcotics abuse of both
        parents before any information was related concerning sexual
        and physical abuse.

               [A.F.,] who was 12 years old when she testified at trial,
        had reported being repeatedly sexually abused by both
        [Appellant and R.F.], particularly when she was six or seven
        years old. She stated in summary that she and [AL.F] were
        often abused in Appellant's bedroom. Appellant had played
        pornographic movies on the television. Appellant directed
        [Children] to mimic the sexual acts portrayed on the television.
        [Appellant] had directed them to touch each other's private
        parts.    [A.F.] recalled that Appellant had touched her front
        private parts and put "burning powder" on her front private
        parts. She testified that [R.F.] had touched her private parts in
        concert with Appellant. Appellant had put [R.F.'s] private part
        into [A.F.'s] private part. [A.F.] testified that Appellant had been
        laughing while the sexual activity was occurring.

              [AL.F.] was 10 years old when he testified. He recalled
        frequent instances when Appellant had ordered all four children
        to enter her bedroom when [R.F.] was in the bedroom only to be
        subjected to myriad forms of abuse. He reported that Appellant
        had touched his front and rear private parts. [R.F.] inserted his

                                       - 2 -
J   -S35043-19

        front private part into [AL.F's] back private part. He said that
        Appellant had watched this activity. [AL.F.] said that Appellant
        had touched and performed sexual acts on all three of his sisters
        including a time when the youngest was just a baby. As to the
        second oldest sister, he said that Appellant had touched her back
        part while the father touched her front part. He recalled that his
        father had put his private part into [A.F.'s] private part.

              [AL.F.] testified that Appellant had given pills to [C]hildren
        to ingest while the sexual activity was occurring.          He also
        remembered that [R.F.] had put a substance on his back private
        part and that Appellant had also put a substance on the
        youngest child's front private part. He had frequently observed
        Appellant give herself an injection with needles. [AL.F.] said
        that Appellant would "whoop" the children with wires, hangers
        and belts if they did not comply with all demands of Appellant
        and [R.F].

               C.A. testified that she was the biological sister of [R.F.]
        and [C]hildren's aunt. After [R.F.] died in January 2016, she
        discovered that all four children had been removed from
        Appellant's home and placed in various foster care homes. She
        contacted [DHS] and arranged to have [C]hildren [and their
        sisters] placed to live with her and her children.

               After [C]hildren [and their siblings] began living with C.A.
        and her children, C.A. discovered that Appellant's youngest child
        had displayed sexual behavior to C.A.'s minor children. C.A.
        immediately questioned [AL.F. and A.F. separately. AL.F.] told
        her that Appellant and [R.F.] had hurt him in his private part and
        that Appellant had played pornographic movies on the television.
        He told her that [R.F.] had put his private part in his back area.
        [AL.F] also said that [R.F.] put a "powder on his private part
        which burned." [AL.F.] reported to her that Appellant had made
        his three sisters perform sexual acts. He said that Appellant told
        him and [A.F.] to perform sexual acts on each other. [AL.F.] said
        that Appellant told him to watch the television and perform the
        acts which he saw. He said Appellant laughed at the children
        during these horrific acts.

              [A.F.] independently corroborated [AL.F.'s] report of
        sexual abuse that had been mimicked. [A.F.] told C.A. that
        Appellant had played a movie on the television, and told her and
        [AL.F.] to do what was portrayed on the television. She

                                       - 3 -
J   -S35043-19

        described sexual activity that had been demanded. [A.F.] said
        that the sexual activities hurt so much that she had bled. Upon
        hearing the individual accounts of [AL.F. and A.F.], C.A.
        immediately called [DHS. DHS] separated Appellant's children
        and all but one child had been permanently removed from C.A.'s
        home and placed in homes wherein other children did not reside.

               Christopher Li, social worker for [DHS], testified that as
        the initial intake responder, he had conducted minimal fact
        interviews with [AL.F. and A.F.]. The interviews were "minimal"
        so as not to re -traumatize [C]hildren. [AL.F.] reported to him []
        that he remembered being brought into his parents' bedroom,
        forced to watch pornographic movies, forced to perform oral sex
        on [R.F.] and forced to engage in sexual activities with his
        parents and sisters who at that time ranged in ages from six or
        seven to less than two years old. [A.F.] also said that she had to
        do "stuff" with her parents and siblings. Mr. Li then referred the
        case to the Philadelphia Children's Alliance, an agency tasked
        with interviewing children who suffered sexual abuse.

              Michelle Kline, a forensic interview specialist with the
        Philadelphia Children's Alliance[,] testified that she interviewed
        the four children separately. Videotapes of the interviews were
        shown to the jury. The videotape recordings depicted [AL.F.'s
        and A.F.'s] credible separate reporting of long term penetrating
        sexual abuse committed by [Appellant and R.F.] in response to
        non -confrontational and non -suggestive questions posed by the
        Child Alliance forensic interview specialist.

              Itwas stipulated at trial that when the third oldest child[,
        0.F.,] had been interviewed by [DHS], she did not disclose
        sexual abuse. It was also stipulated that Appellant was born on
        December 13, 1975. The respective dates of birth of each of
        Appellant's four biological children including [AL.F. and A.F.]
        were entered by way of stipulation as well. Appellant's brother,
        John Lind, testified that Appellant had a reputation as being a
        peaceful and nonviolent citizen.

               Appellant testified, without any presented emotional affect,
        at trial that her four biological children had never even entered
        the bedroom[ with R.F.]. She calmly denied playing any
        pornographic videos. She denied sexually abusing [AL.F. and
        A.F.]. She denied witnessing any sexual abuse from [R.F.]. She
        claimed to have no idea why [C]hildren had accused her. She

                                       - 4 -
J   -S35043-19

        had also claimed   that her home had been quite suitable for
        habitation for her family that had also included her disabled
        mother.

Trial Court Opinion, 1/10/2019, at 2-6 (citations omitted). Following trial, on

March 2, 2018, Appellant was convicted of the aforementioned crimes.

               On May 18, 2018, following full and fair sentencing hearing
        during which th[e trial c]ourt heard argument and victim impact
        testimony as well as testimony on behalf of Appellant and after
        review of all sentencing factors and incorporation of considered
        pre -sentence investigative [(PSI)] report[ and] mental health
        assessments[, at docket number] CP-51-CR-0006458-2017,
        Appellant was sentenced to consecutive terms of incarceration of
        10 to 20] years of incarceration for conspiracy [to commit rape
        of a child]; three and one-half [] to seven [] years of
        incarceration for endangering the welfare of child; and three and
        one-half [] to seven [] years for corruption of minors. The two
        remaining conspiracy counts merged into the sentence for
        conspiracy [to commit rape of a child].

              Under CP 51-CR-0006459-2017, [] Appellant was
        sentenced to consecutive terms of incarceration of [10 to 20]
        years for unlawful contact with minor; [10 to 20] years for
        conspiracy [to commit rape of a child,] three and one-half [] to
        seven [] years for endangering welfare of [a] child; [and] three
        and one-half [] to seven [] years for corruption of minors. The
        two remaining conspiracy counts merged into the sentence for
        conspiracy [to commit rape of a child. The sentences at the
        abovementioned docket numbers were ordered to run
        consecutively to one another].

               In each case Appellant had been deemed without objection
        as a Tier II Sexual Offender. Due notice of reporting and
        registration    requirements were      provided.   Rehabilitative
        conditions were imposed which had included no contact [with]
        Appellant's    children   and    prosecution   witnesses.    The
        Commonwealth's representative did not pursue designation of
        Appellant as a Sexual [Violent Predator (SVP)]. Post -sentence
        motions requesting reconsideration of sentence and a new trial
        were timely filed and denied without hearing on June 13, 2018.

Id. at 6-7 (unnecessary capitalization   and citations omitted).

                                      - 5 -
J   -S35043-19

        This appeal followed.'    On appeal, Appellant challenges the sufficiency

and weight of the evidence to sustain her convictions, as well as the

discretionary aspects of her sentence.       Appellant's Brief at 5.   We review

these claims sequentially.

         Regarding Appellant's sufficiency claim, before we address the merits

of this issue, we consider whether she preserved it for appeal.

        An appellant's concise statement must properly specify the error
        to be addressed on appeal. In other words, the Rule 1925(b)
        statement must be specific enough for the trial court to identify
        and address the issue [an appellant] wishe[s] to raise on appeal.
        [A c]oncise [s]tatement which is too vague to allow the court to
        identify the issues raised on appeal is the functional equivalent
        of no [c]oncise [s]tatement at all. The court's review and legal
        analysis can be fatally impaired when the court has to guess at
        the issues raised. Thus, if a concise statement is too vague, the
         court may find waiver.

Commonwealth v. Hansley, 24 A.3d 410, 415            (Pa. Super. 2011) (internal

citations and quotations omitted).

        Appellant's Pa.R.A.P. 1925(b) statement does not specify precisely

which elements of which crimes she contends the Commonwealth failed to

prove.     See Concise Statement, 6/14/2018 ("Counsel intends to raise         a


claim that the verdicts were against the sufficiency of the evidence."). This

Court has repeatedly required an appellant to specify in the Rule 1925(b)

statement the particular element or elements upon which the evidence was

insufficient.    See, e.g., Commonwealth v. Roche, 153 A.3d 1063, 1072


1   Both Appellant and the trial court complied with Pa.R.A.P. 1925.


                                        -6
J   -S35043-19

(Pa. Super. 2017).      "Such specificity is of particular importance in cases

where, as here, the appellant was convicted of multiple crimes each of which

contains numerous elements that the Commonwealth must prove beyond                  a


reasonable doubt."      Commonwealth v. Stiles, 143 A.3d 968, 982                (Pa.

Super. 2016) (citing Commonwealth v. Garland, 63 A.3d 339 (Pa. Super.

2013)). Based upon this Court's desire to apply Rule 1925 in        a   "predictable,

uniform fashion," this Court has determined that waiver applies even where,

as here, the Commonwealth fails to object and the        trial court addresses the

issue in its Rule 1925(a) opinion.       Roche, 153 A.3d at 1072 (holding that

where Roche was convicted of first -degree murder and criminal conspiracy,          a


concise statement asserting only that the evidence was insufficient to

sustain these convictions resulted in waiver); Commonwealth v. Tyack,

128 A.3d 254, 260 (Pa. Super. 2015) (holding that Tyack's "boilerplate"

concise statement declaring "that the evidence was insufficient to support

his conviction" was too vague even where Tyack was convicted only of one

crime). In light of the foregoing, we find Appellant's sufficiency claim waived.

        Regardless, even if Appellant did not waive her sufficiency claim, she

would still not be entitled to relief.   Our standard of review in challenges to

the sufficiency of the evidence is to determine

        whether, viewing all the evidence admitted at trial in the light
        most favorable to the [Commonwealth as the] verdict winner,
        there is sufficient evidence to enable the fact -finder to find every
        element of the crime beyond a reasonable doubt. In applying
        [the above] test, we may not weigh the evidence and substitute
        our judgment for the fact -finder. In addition, we note that the

                                         - 7 -
J   -S35043-19

        facts and circumstances established by the Commonwealth need
        not preclude every possibility of innocence. Any doubts regarding
        a defendant's guilt may be resolved by the fact -finder unless the
        evidence is so weak and inconclusive that as a matter of law no
        probability of fact may be drawn from the combined
        circumstances. The Commonwealth may sustain its burden of
        proving every element of the crime beyond a reasonable doubt
        by means of wholly circumstantial evidence.

Commonwealth v. Gonzalez, 109 A.3d 711, 716                            (Pa.    Super.   2015)

(citation omitted).

        On   appeal,   Appellant       argues        "[t]he evidence     was     weak    and

inconclusive" based upon the inconsistencies in A.F.'s testimony.                        See

Appellant's Brief at 10-11 ("[A.F.] stated at trial the events concerning the

sexual abuse took place when she was seven or six.                            However, at   a


preliminary hearing [A.F.] stated she could not remember how old she was

when the sexual assaults took place.            Also, when being interviewed by the

Philadelphia Children's Alliance, [A.F.] could not remember when the events

took place. [A.F.] stated that the sexual assault happened in [Appellant's]

room on multiple days. At          a   preliminary hearing [A.F.] testified that it

happened on one day.") (citations omitted). Furthermore, Appellant noted

that despite A.F. testifying about Appellant's abuse of Children's younger

siblings, DHS took no further action regarding these allegations and "[i]n

fact, it was stipulated at trial that when O.F. was interviewed[,] she did not

disclose any abuse."    Id.
        Here, while presented as       a   sufficiency claim, Appellant's argument on

appeal is essentially challenging the weight of the evidence, asking this

                                             - 8 -
J   -S35043-19

Court to assess the credibility of testifying witnesses and reweigh the

evidence presented at trial. This we will not do. Our case law          is   clear that

the finder of fact is "in the best position to view the demeanor of the

Commonwealth's witnesses and to assess each witness'[s] credibility."

Commonwealth v. Olsen, 82 A.3d 1041, 1049           (Pa. Super. 2013) (citation

omitted). Thus, it was within the province of the jury, as fact -finder, to

believe A.F's testimony that Appellant engaged in physical and sexual abuse

of Children and discredit the testimony of Appellant that she was innocent of

the crimes charged. See Commonwealth v. Charlton, 902 A.2d 554, 562

(Pa. Super. 2006) (recognizing    that "testimony of   a   sexual assault victim, if

believed by the trier of fact, is sufficient to convict      a    defendant, despite

contrary evidence from defense witnesses. If the factfinder reasonably could

have determined from the evidence adduced that all of the necessary

elements of the crime were established, then that evidence will be deemed

sufficient to support the verdict.") (internal quotation marks and citations

omitted).    See also Commonwealth v. Miller, 172 A.3d 632, 642 (Pa.

Super. 2017) ("Resolving contradictory testimony and questions of credibility

are matters for the finder of fact.").

        Moreover, even if we were to review this issue as     a   properly preserved

sufficiency claim, we would conclude that the Commonwealth met its burden

of proving each and every element of the crimes for which Appellant was

convicted. As aptly set forth by the trial court:


                                         -9
J   -S35043-19

               Rape of a child involves sexual intercourse by forcible
        compulsion or threat of forcible compulsion where the victim is
        under the age of 13[.] 18 Pa.C.S. [§] 3121. [IDSI] with a child
        involves anal intercourse by forcible compulsion or threat of
        forcible compulsion where the victim is under the age of 13[.] 18
        Pa.C.S. [§] 3123, 18 Pa.C.S. [§] 3101. Incest involves sexual
        intercourse with a descendant[.] 18 Pa.C.S. [§] 4302.

              Endangering the welfare of children involves violating a
        duty of care, protection or support[.] 18 Pa.C.S. [§] 4304.
        Corruption of minors involves any act that tends to corrupt the
        morals of a minor[.] 18 Pa.C.S. [§] 6301. Unlawful contact with
        [a] minor involves being intentionally in contact with a minor for
        the purpose of committing a sexual offense enumerated in
        Chapter 31 of Pennsylvania Consolidated Statutes[.] 18 Pa.C.S.
        [§] 6318.

               At trial it was overwhelmingly demonstrated that Appellant
        [and R.F.] had entered into a conspiracy to systematically
        sexually and physically abuse their four minor children over a
        period of years. Their abhorrent ongoing conduct included
        forcible anal and vaginal intercourse, the display of pornographic
        movies, the touching of private parts of their bodies, applying
        substances to their bodies, physical beatings and directing and
        ordering of the children to engage in sexual activities with each
        other.

              Rather than attempt to stop the abuse as a responsible
        parent, Appellant had pleasurably participated with [R.F.] as he
        and [Appellant] sexually violated every private orifice of each
        minor child, who ranged in ages from six years old to a toddler.
        Appellant cruelly laughed while the children engaged in these
        forced sexual activities.

Trial Court Opinion, 1/10/2019, at 8-9. In light of the foregoing, Appellant's

sufficiency claim fails.

        We now turn to Appellant's weight -of -the -evidence issue.   In support

of her weight claim, Appellant cites the same inconsistencies in A.F.'s

testimony as set forth supra. Appellant's Brief at 11-12. In sum, Appellant


                                      - 10 -
J   -S35043-19

claims "[t]he inconsistent testimony is      a   shock to one's sense of justice and

a   new trial should be granted."   Id. at   12.

                Appellate review of a weight claim is a review of the
        exercise of discretion, not of the underlying question of whether
        the verdict is against the weight of the evidence. Because the
        trial judge has had the opportunity to hear and see the evidence
        presented, an appellate court will give the gravest consideration
        to the findings and reasons advanced by the trial judge when
        reviewing a trial court's determination that the verdict is against
        the weight of the evidence. One of the least assailable reasons
        for granting or denying a new trial is the lower court's conviction
        that the verdict was or was not against the weight of the
        evidence and that a new trial should be granted in the interest of
        justice.

              However, the exercise of discretion by the trial court in
        granting or denying a motion for a new trial based on a
        challenge to the weight of the evidence is not unfettered. The
        propriety of the exercise of discretion in such an instance may be
        assessed by the appellate process when it is apparent that there
        was an abuse of that discretion.

Commonwealth v. Widmer, 744 A.2d 745, 753                      (Pa.   2000) (internal

citations omitted).    See also Commonwealth v. Britton, 134 A.3d 83, 86

(Pa. Super. 2016) ("The     trier of fact while passing upon the credibility of

witnesses and the weight of the evidence produced,            is   free to believe all,

part or none of the evidence.") (citation omitted).

        The trial court found the testimony of Children to be "credible and

compelling.      The   heartbreaking   accounts of unspeakable horrors was

corroborated by the testimony of" C.A., Mr. Li, Ms. Kline, "and the

videotapes of [Children's] interviews. The cumulative evidence of guilt was

overpowering." Trial Court Opinion, 1/10/2019, at 10.
J   -S35043-19

         In reviewing the issue before us, we reiterate that "[a]ppellate review

of   a   weight claim      is a   review of the exercise of discretion, not of the

underlying question of whether the verdict           is   against the weight of the

evidence." Widmer, 744 A.2d at 753.

         The term 'discretion' imports the exercise of judgment, wisdom
         and skill so as to reach a dispassionate conclusion, within the
         framework of the law, and is not exercised for the purpose of
         giving effect to the will of the judge. Discretion must be
         exercised on the foundation of reason, as opposed to prejudice,
         personal motivations, caprice or arbitrary actions. Discretion is
         abused when the course pursued represents not merely an error
         of judgment, but where the judgment is manifestly unreasonable
         or where the law is not applied or where the record shows that
         the action is a result of partiality, prejudice, bias or ill will.

Id. (citation omitted).
         With this in mind, upon review of the record, we discern no abuse of

discretion in the trial court's determination.             Here, the jury had the

opportunity to hear all evidence presented and assess the credibility of those

who testified.        This included listening to defense counsel speak at length

during closing about the inconsistences in the testimony presented. Despite

this, it   is   evident by the jury's verdict that they found that not only was A.F.

credible, but that her testimony, in conjunction with the additional evidence

and testimony, including corroborating testimony from her brother, AL.F.,

supported the finding that Appellant physically and sexually abused Children.

Moreover, Appellant has not alleged, and we do not conclude, that the trial

court acted unreasonably, or displayed prejudice, bias, or ill -will when

denying Appellant's weight claim. No relief is due.

                                           - 12 -
J   -S35043-19

         Lastly, Appellant challenges the discretionary aspects of her sentence.

Appellant's Brief at 13-14. Accordingly, we bear in mind the following.

         Challenges to the discretionary aspects           of sentencing do not
         entitle an appellant to review as of              right.    An appellant
         challenging the discretionary aspects of          his [or her] sentence
         must invoke this Court's jurisdiction by          satisfying a four-part
         test:

            We conduct a four-part analysis to determine: (1) whether
            appellant has filed a timely notice of appeal, see Pa.R.A.P.
            902 and 903; (2) whether the issue was properly
            preserved at sentencing or in a motion to reconsider and
            modify sentence, see Pa.R.Crim.P. 720; (3) whether
            appellant's brief has a fatal defect, Pa.R.A.P. 2119(f); and
            (4) whether there is a substantial question that the
            sentence appealed from is not appropriate under the
            Sentencing Code, 42 Pa.C.S.[] § 9781(b).

Commonwealth v. Griffin, 65 A.3d 932, 935                     (Pa. Super. 2013) (some

citations omitted).     Here, Appellant timely filed      a   post -sentence motion and

notice of appeal, and included       a   statement pursuant to Rule 2119(f) in her

brief.      We   now turn to      consider whether Appellant has presented            a


substantial question for our review.

         The determination of what constitutes        a   substantial question must be

evaluated on     a   case -by -case basis.       Commonwealth v. Paul, 925 A.2d
825, 828 (Pa. Super. 2007).          "A substantial question exists only when the

appellant advances      a   colorable argument that the sentencing judge's actions

were either: (1) inconsistent with           a   specific provision of the Sentencing

Code;      or (2) contrary to the fundamental norms which underlie the




                                           - 13 -
J   -S35043-19

sentencing process." Griffin, 65 A.3d at 935 (citation and quotation marks

omitted).

        In   her   2119(f)   statement, Appellant's    claims     her    sentence         is

"manifestly excessive and imposed       in   violation of the Sentencing Code[.]"

Appellant's Brief at 13.       Specifically, Appellant contends her aggregate

sentence of 44 to 88 years' incarceration "is virtually   a   life sentence."   2   Id.
        Under 42 Pa.C.S.[] § 9721, the [trial] court has discretion to
        impose sentences consecutively or concurrently and, ordinarily,
        a challenge to this exercise of discretion does not raise a
        substantial question. The imposition of consecutive, rather than
        concurrent, sentences may raise a substantial question in only
        the most extreme circumstances, such as where the aggregate
        sentence is unduly harsh, considering the nature of the crimes
        and the length of imprisonment.

Commonwealth v. Moury, 992 A.2d 162, 171-72                     (Pa.    Super. 2010)

(citations omitted).

         [A] sentence can be so manifestly excessive in extreme
        circumstances that it may create a substantial question. When
        determining whether a substantial question has been raised, we
        have focused upon whether the decision to sentence
        consecutively raises the aggregate sentence to, what appears
        upon its face to be, an excessive level in light of the criminal
        conduct in this case.

Commonwealth v. Zirkle, 107 A.3d 127, 133-34                    (Pa.    Super. 2014)

(citations and quotation marks omitted).



2 Within the argument section of her brief, Appellant contends the "trial court
failed to sufficiently take into consideration the rehabilitative needs of
[Appellant], her lack of prior record and the sentencing guidelines when
imposing sentence." Appellant's Brief at 14.


                                       - 14 -
J   -S35043-19

        In this case, prior to sentencing, the trial court set forth the guideline

ranges for each of the crimes Appellant was convicted. N.T., 5/18/2018, at

6-9.    Furthermore, the trial court noted that "in addition to presiding over

the jury trial and listening to all the testimony, th[e trial court had] reviewed

in   depth the mental health assessment of [Appellant] as well as the [PSIS]

report conducted pursuant to the [trial c]ourt's order." Id. at 5. Moreover,

the trial court heard statements made by Appellant, her brother and cousin,

as well as listened to victim impact statements.

        In addition, the trial court gave sufficient justification for any deviation

from the guidelines. Specifically, at sentencing, the trial court set forth the

following.

               [T]o the extent I deviate upward, it is for the following
        reasons, ma'am. The amount of damage that you have done to
        your children, to whom you have been entrusted their care, is
        immeasurable. The damage is permanent. The trauma that
        resulted had a rippling effect to traumatizing other children
        within their sphere. The genesis of all of that is you. And yet you
        sat here and you spoke. The only time I saw any, any ounce of
        emotion, whatsoever, was when I said you were supposed to be
        weaned off of the methadone that has been your crutch, and
        that [was it]. I took great care throughout this trial to listen very
        intensely to everything. I daresay that the rippling effect of the
        trauma that was in this case was felt by even folks in my
        courtroom, including the jury and our court officers. This case
        will haunt me.



3 "[W]here the sentencing judge had the benefit of a [PSI] report, it will be
presumed that he or she was aware of the relevant information regarding
the defendant's character and weighed those considerations along with
mitigating statutory factors." Commonwealth v. Finnecy, 135 A.3d 1028,
1038 (Pa. Super. 2016).

                                       - 15 -
J   -S35043-19

              I have evaluated and tried to understand what cannot be
        understood. I take into account your longstanding abuse of
        various narcotics that you give varying versions in reference.
        You stand before me at the age of forty-three years old with an
        alcohol and narcotics abuse history beginning at the age of
        fourteen. Your abuse of various narcotics to which [R.F.] also
        died in January 2016, your co -abuser, was extensive but by no
        means an excuse for your behavior. It was alcohol, progressed
        to marijuana, heroin, morphine, cocaine, methamphetamine,
        PCP. And it was remarked by the mental health assessment that
        methadone was your drug of abuse beginning at the age twenty-
        four along with heroin most particularly.
                                           * * *


        Itdid not go unnoticed by th[e trial c]ourt that in addition to the
        sexual abuse committed by you, the reason that these children
        were removed from your care in the first place was because of
        the horrendous, horrendous conditions that were very visible
        within their home to anybody that actually would go there. They
        were removed from a home that you wouldn't put dogs or cats
        in. The longstanding nature and methods of your abuse are part
        and parcel of my sentence. You used your children, your babies,
        as sexual playthings for your enjoyment and the enjoyment of
        [R.F.]. And you can shake your head all you want, but I believe
        them. It is beyond my comprehension as to why the need for
        self -gratification in that manner.

N.T., 5/18/2018, at 29-31.

        It   is   clear to this Court that the trial court took into account all

necessary considerations,          including the mitigating factors presented by

Appellant.         Nonetheless, for the reasons cited supra, the trial          court

determined that       a   lengthy period of incarceration was appropriate in light of

the heinous nature of the crimes Appellant was convicted of.             We find no

abuse of discretion in this determination.          Nor has Appellant demonstrated

to this Court that "the sentencing court ignored or misapplied the law,



                                           - 16 -
J   -S35043-19

exercised its judgment for reasons of partiality, prejudice, bias or ill will, or

arrived    at    a   manifestly     unreasonable   decision." Commonwealth       v.

Johnson, 125 A.3d 822, 826            (Pa. Super. 2015) (quoting   Commonwealth
v.   Disalvo, 70 A.3d 900, 903       (Pa. Super. 2013)).

        Accordingly, after   a    review of the briefs, record, and applicable case

law, we are not persuaded that Appellant's issues warrant relief from this

Court.

        Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary


Date: 8/1/19




                                          - 17 -